                           IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF IDAHO

  CHRISTINA BERGSTROM,                              CIVIL ACTION FILE

              Plaintiff,                            NO. 1:20-cv-00267-MDH

  v.                                                ORDER ADOPTING STIPULATION
                                                    FOR PROTECTIVE ORDER
  CORIZON, L.L.C., STACIE DYE, AMY
  SMITH, AMANDA GENTRY, WARDEN
  POCATELLO WOMEN’S CORRECTIONAL
  CENTER, and JOHN/JANE DOES 1-10,

               Defendants.


       Currently pending before the Court is the Stipulation for Protective Order (Doc. 51), signed

by all parties. Having considered the record and otherwise being fully advised,

       IT IS HEREBY ORDERED THAT:

       1.     The parties’ Stipulation for Protective Order (Doc. 51) is GRANTED,

              APPROVED and ADOPTED and the procedures set forth therein shall be used in

              this action.


IT IS SO ORDERED.

Dated: May 4, 2021                                           /s/ Douglas Harpool______
                                                            DOUGLAS HARPOOL
                                                            United States District Judge
